Lewis, J.
1. The bill of exceptions alleged error in the allowance of the amendment to the answer of the defendant. The case was argued here for the plaintiff in error exclusively by brief, and in the brief no reference whatever is made to this point. In accordance with the repeated decisions of this court, it will therefore be treated as having been abandoned. See Parker v. Lanier, 82 Ga. 219; Brown v. State, Id. 224; Davis v. Jackson, 86 Ga. 138; Savannah R. Co. v. Wideman, 99 Ga. 245; Moss v. Lovett, Id. 321; Thompson v. Waterman, 100 Ga. 586; Laffitte v. State, 105 Ga. 595; Sanders Mfg. Co. v. Dollar Savings Bank, 110 Ga. 559; Cooper v. Stonecypher, 111 Ga. 818; Moss v. Bohannon, Id. 871.
2. After the case was heard and the written synopsis .of the points decided had been prepared, counsel for the plaintiffs in error filed in the clerk’s office a supplemental brief, discussing among other things the alleged error in allowing the amendment to the answer. No permission was asked to file this supplemental brief, and none was granted. Coming to us in such a manner, it must be disregarded.
3. No question of the sufficiency of the defendant’s answer is made in the motion for a new trial. Complaint is merely made in general terms that the verdict was contrary to law and the evidence, etc. Such an assignment of error presents nothing for the decision of this court, and therefore can not be considered. See Roberts v. Keeler, 111 Ga. 181; Wight v. Schmidt, Id. 858.
4. An examination of the brief of evidence as contained in the record before us shows that the testimony introduced in behalf of the defendant fully sustained all the material allegations of her anr swer as amended. It can not, therefore, be said that the verdict was contrary to the evidence.

Judgment affirmed.


All the Justices concurring.